DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 6, 7, and 14 have been cancelled.  Claims 1, 10, and 11 have been amended.  Claims 5, 8, 9, and 15-18 have been withdrawn.
	Claims 1-4, 10, 11, 13, and 19 are under examination.

2.	The objections to claims 1, 10, and 11 are withdrawn in response to the amendments filed on 3/25/2021.
	The rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to applicant’s arguments.

Specification
3.	The claim listing is objected to because claims 16 and 17 should be identified as “withdrawn”, not “previously presented”.

Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-4, 10, 11, 13, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 12-14, 20, 24, and 25 of copending Application No. 16/986,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same in vivo method of trans-differentiating a non-neuronal cell to a neuronal cell.  The instant specification discloses that trans-differentiating can occur in the brain or spinal cord ([0045]), i.e., contacting occurs in the brain or spinal cord.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-4, 11, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutz et al. (Genes & Development, 2007, 21: 1636-1652), in view of each Makayev et al. (Mol. Cell., 2007, 27: 435-448), Jayawardena et al. (Circ. Res., 16 April 2012, 110: 1465-1473), and Schänzer et al. (Brain Pathol., 2004, 14: 237-248).
Boutz et al. teach that, during the differentiation of a cell into a neuron, PTB is replaced with nPTB and that neurogenesis is primarily dependent upon the switch from PTB to nPTB.  Boutz et al. teach that using siRNAs or liposomal shRNA to inhibit PTB in neuroprogenitor cells (such as N2A and N1E) and HEK293 cells induces nPTB expression in these cells (i.e., switch from PTB to nPTB) (Abstract; p. 1637, column 2, first full paragraph; p. 1641, column 2; p. 1642; p. 1643, Fig. 5; p. 1646, column 1; p. 1648, column 2, last two paragraphs).  Makayev et al. teach that inhibiting PTB in N2A and CAD cells with either siRNAs or miR-124 induces nPTB and differentiation into 
Boutz et al. and Makayev et al. do not teach neurogenesis in vivo (claims 1 and 19).  However, inhibiting PTB in vivo is suggested by the prior art.  For example, Jayawardena et al. teach that trans-differentiation can take place in vivo when the trans-differentiating factors are administered to the target tissue (Abstract; p. 1466, column 2, third full paragraph; p. 1742).  While Jayawardena et al. does not teach neurogenesis, the prior art teaches that neurogenesis can be induced in vivo via agent administration to the brain and that in vivo neurogenesis could be used as to treat neurodegenerative diseases (see Schänzer et al., Abstract; p. 246, column 3, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Boutz et al. and Makayev et al. by administering liposomal anti-PTB shRNAs (claims 3 and 11) to the brain of a subject (including a human subject; claim 2) affected by a neurodegenerative disease with the reasonable expectation that doing so would treat the neurodegenerative disorder in the subject via the differentiation of the neural progenitor cells into neuronal cells.  Furthermore, since Boutz et al. teach that glial cells express PTB and that neurogenesis is primarily dependent upon the switch from PTB to nPTB (see Abstract; p. 1642, column 1; p. 1646, column 1, second full paragraph), one of skill in the art would have reasonably expected that anti-PTB siRNA administration claims 4 and 13).
Thus, the claimed invention was prima facie obvious at the time it was made.

8.	Claims 1-4, 10, 11, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutz et al. taken with each Makayev et al., Jayawardena et al., and Schänzer et al., in further view of Paulson et al. (Proc. Natl. Acad. Sci. USA, 2000, 97: 12957-12958). 
The teachings of Boutz et al., Makayev et al., Jayawardena et al., and Schänzer et al. are applied as above for claims 1-4, 11, 13, and 19.  Boutz et al., Makayev et al., Jayawardena et al., and Schänzer et al. do not specifically teach that the neurodegenerative disorder is a polyQ disease (claim 10).  Paulson et al. teach that polyQ diseases are characterized by neuronal loss (p. 12958, column 1, last paragraph).  Thus, administering liposomal anti-PTB shRNAs to polyQ patients would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the disease in these patients.
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
9.	Double patenting
The request that the double patenting rejection be held in abeyance is acknowledged; however, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

	35 U.S.C. 103(a)
	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every limitation.

	The applicant argues that Boutz does not observe neurogenesis in HEK293 cells.
	However, just because Boutz does not specifically study neurogenesis in HEK293 cells does not mean that neurogenesis is not induced in these cells.  There is no indication in Boutz that HEK293 cells cannot undergo neurogenesis upon inducing a switch from PTB to nPTB.  Boutz and Makayev teach that neurogenesis is primarily dependent upon the switch from PTB to nPTB.  One of skill in the art would have reasonably expected that inducing nPTB expression in non-neuronal cells would induce their differentiation towards neurons.  This is evidenced by Lim (Nature, 2005, 433: 769-773), who teach that treating HeLa cells with miR-124 causes the expression profile to shift towards that of brain (see Abstract; p. 769, column 2).  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (Nature, 2005, 433: 769-773) was cited in response to the argument that the combination of the cited prior art does not teach non-neuronal cells.  Specifically, the reference teaches that inhibiting PTB in non-neuronal cells induces their differentiation toward neural cells.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILEANA POPA/Primary Examiner, Art Unit 1633